Citation Nr: 1724731	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-16 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disability, to include pes planus and metatarsalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1973 to May 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

Additionally, these matters were previously before the Board in January 2015.  At that time, the Board reopened the Veteran's bilateral foot claim and expanded the issue as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran's service connection claims were then remanded for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for bilateral hearing loss and a bilateral foot disability.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

With regard to the existing hearing loss claim, the Board notes that the Veteran most recently underwent VA examination in April 2015.  At that time, the VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or the result of his military service.  In doing so, the examiner provided a rationale that was based, in part, upon the alleged absence of an exit examination from the Veteran's claims file.  See April 2015 VA audiological examination.  Instead, the examiner cited to a 1976 enlistment application for the National Guard, wherein the Veteran reported that he was in good health.  
However, the claims file currently contains an exit examination dated April 13, 1976, which is relevant to the Veteran's claim, as current hearing loss was reported at that time.  Further, the accompanying physician's summary notes "significant hearing loss on the left in higher frequencies."  As such, the Board finds that a remand is warranted at this time, such that a new VA examination, responsive to the Veteran's April 1976 exit examination, may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based upon an inaccurate or incomplete factual basis).

The Board finds that a new VA examination is similarly warranted with regard to the Veteran's bilateral foot claim.  To that end, the Veteran was diagnosed with bilateral pes planus upon his most recent examination in April 2015.  The VA examiner then opined that it was less likely than not that the Veteran's foot disability was incurred in or caused by his military service.  In doing so, the examiner noted the Veteran's history of foot pain during service, but that accompanying service treatment records (STRs) were silent for a diagnosis of pes planus.  Instead, said diagnosis was asserted approximately 19 years following the Veteran's exit from service.  See April 2015 VA foot examination.  

However, the Board finds that the VA examiner's opinion is far too limited in scope.  Generally, service connection may be granted upon competent evidence that the claimed disability existed at any time during the appeal period.  McClain v. Nicholson, 21 Vet App 319 (2007) (holding a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending).  Here, the Veteran's treatment records reference a number of foot disabilities diagnosed during the pendency of this appeal, to include pes planus, metatarsalgia, and tendonitis.  See July 2010 VA examination; see generally VA treatment records.  Prior to the filing of his claim, the Veteran was additionally diagnosed with plantar fasciitis (VA treatment records dated August 1996).  As such, a nexus opinion is needed with regard to each of the diagnosed disabilities.  

Further, the VA examiner's rationale is flawed in asserting a negative nexus opinion based upon differing diagnoses made during and after service.  VA regulations do not require that service connection be founded upon the existence of the same diagnosis made during and post-service.  See Jones v. Derwinski, 1 Vet. App. 210 (1991).  Finally, the Veteran has provided competent testimony regarding the continuity of his symptoms since service, which was not properly considered by the April 2015 examiner.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, the Board finds that a more nuanced nexus opinion is needed at this time.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from June 2011 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for a new VA audiological examination.  The claims file, including service treatment records (to include the April 1976 exit examination), must be sent to the examiner for review.  The examiner must be provided full access to the Veteran's Virtual VA and VBMS files.  

In particular, the audiologist should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to service, to include in-service noise exposure? 

In doing so, the audiologist must explicitly consider the Veteran's in-service assignment as an infantryman; reports of hearing loss noted on the Veteran's exit examination; and the Veteran's 1986 right ear surgery.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Further schedule the Veteran for a new VA foot examination.  Again, the claims file, including service treatment records, must be sent to the examiner for review.  The examiner must be provided full access to the Veteran's Virtual VA and VBMS files.  

In particular, the VA examiner should offer an opinion as to the following:

a.  Identify every bilateral foot disability that the Veteran has been diagnosed with throughout the pendency of this appeal.
   
b.  Indicate whether it is at least as likely as not (50 percent probability or more) that each of the diagnosed bilateral foot disabilities began in service, was caused by service, or is otherwise related to service?  In doing so, the examiner must explicitly address the Veteran's service treatment records indicating in-service foot pain; and the Veteran's reports of chronic foot pain since that time.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




